DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because reference characters "10" and "200" have both been used to identify the entire handle device in Figures 1-3. See 37 C.F.R. 1.84(r).
The drawings are objected to because reference characters "25," "27," and “22” are used to identify the same structure in Figure 7. See 37 CFR 1.84(p)(4).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, at least two movement elements of the movement device configured as a rotatably-mounted gear on a stationary axle and at least two movement elements of the movement device configured as one rotatably-mounted shaft (as recited in claim 6) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: References to particular claims should be omitted (page 1), as the claim numbering, subject matter, and/or ordering may change during the course of prosecution.
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required. See 37 CFR 1.52(b).
When a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. 37 C.F.R. 1.75(i).


Claims 1-2, 8, and 11-21 are objected to because of the following informalities:

In lines 11 of claim 1, “a first detection of” should likely be --a first detection by-- because, in light of the specification, it appears Applicant intends the comparison sensor element is a sensor, not the thing detected by a sensor
In line 12 of claim 1, “a second detection of” should likely be --a second detection by-- because, in light of the specification, it appears Applicant intends that the actuation sensor element is a sensor, not the thing detected by a sensor
In lines 5-6 of claim 2, “which for the transmission of motion are coupled to one another at least in the first motion course” should be -- which are coupled to one another at least in the first motion course to transmit motion-- for clarity
In line 7 of claim 8, “element, of” should be --element of--
In line 10 of claim 11, “compensate” should be --compensate for--
In line 6 of claim 12, “actuation, of” should be --actuation of--
In lines 4-5 of claim 13, Applicant likely intended “a translatory movement of the movement elements is essentially prevented by the movement of the handle part” to read --a translatory movement of the movement elements is essentially prevented during a movement of the handle part.-- In light of the specification, it appears the translatory movement of the actuation elements is not prevented by movement of the handle part but that the translatory movement is prevented when the handle part is moving (pg. 9 lines 24-26; pg. 21 lines 21-24)
In lines 3 and 13-14 of claim 14, “an acquisition system for … is detectable is provided.” should be --an acquisition system is provided for … is detectable.--
In lines 2-3 of claim 15, “vehicle, with” should be --vehicle with--
In line 11 of claim 15, “result,” should be --result;--
In line 14 of claim 15, “result, for” should be --result for--
In line 13 of claim 15, “result;” should be --result; and--
In line 4 of claim 16, “element, which, in the first motion course are” should be --element, which in the first motion course, are--
In line 5 of claim 16, “and in the second motion course in a second” should be --and, in the second motion course, are moved in a second--
In line 2 of claim 17, “wherein in” should be --wherein, in--
In line 4 of claim 17, “part, and” should be --part and--
In lines 5-6 of claim 17, “further, actuation,, is” should be --further actuation is--
In line 10 of claim 17, “which in the further course of motion” should be --which, in the further course of movement,--
In line 11 of claim 17, “moved in a first type of motion, in such a way, that the actuation” should be --moved in a first type of motion, such that the actuation--
In line 7 of claim 18, “part in the second motion course is” should likely be --part, in the second motion course, is--
In line 3 of claim 19, “if” should be --if:--
In line 8 of claim 19, “a such” should likely be --and--
In line 4 of claim 20, “detection, in” should likely be --detection and--
In line 8 of claim 20, “as of which” should likely be --from which--
In line 24 of claim 21, “is detectable is operable.” should be --is detectable.--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/328,232 (‘232) in view of Aerts et al., US Patent No. 9,080,352. 
	Claim 1 of ‘232, from which claim 4 depends, recites an acquisition system for the detection of an actuation in a handle device of a vehicle, comprising a movement device, which in a movement of a handle part of the handle device can be brought into at least one actuation motion course, wherein at least one actuation acquisition element is arranged on the movement device, so that the actuation motion course can be assessed by a detection of the actuation acquisition element, whereby actuation is detectable.  
Claim 4 of ‘232 recites the movement device can be brought into a multi-stage motion course, wherein the movement device can be brought into a first motion course for the transfer of the handle part from a resting position to an operating position, and after conducting the first motion course, can be brought into the actuation motion course as a second motion course, wherein at least the second motion course can be assessed by the detection of the actuation acquisition element. 
The acquisition system of claim 4 of ‘232 differs from claim 1 of the instant application in that it fails to disclose a comparison sensor element, such that the first motion course can be assessed by a first detection of the comparison sensor element and by a second detection of the actuation sensor element. Aerts et al. teaches a comparison sensor element on the movement device (320). Aerts et al. teaches the first motion course can be assessed (col. 2, lines 26-30) by a first detection of the comparison sensor element (col. 7, lines 34-36) and by a second detection of the actuation sensor 
It would have been obvious to modify the at least one actuation acquisition element arranged on the movement device of claim 1 of ‘232 such that it includes a comparison sensor element and the first motion course can be assessed by a first detection of the comparison sensor element and by a second detection of the actuation sensor element. One having ordinary skill in the art would have been motivated to make such a modification to determine when the movement device is brought into the first motion course and control the motor accordingly, as per the teachings of Aerts et al.
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/328,232 (‘232) in view of Aerts et al., US Patent No. 9,080,352. 
	As shown above, claim 1 of the instant application is obvious over claim 4 of ‘232 in view of Aerts et al. Claim 3 of the instant application, which depends from claim 1, is also obvious over claim 4 of ‘232 in view of Aerts et al. 
Claim 4 of ‘232 recites “wherein at least the second motion course can be assessed by the detection of the actuation acquisition element.” However, the acquisition system of claim 4 of ‘232, as modified by Aerts et al. above, differs from claim 3 of the instant application in that it fails to disclose an assessment device, so that the first motion course of the movement device can be assessed using the first and second detection by means of the assessment device. Aerts et al. teaches a handle controller connected to the comparison sensor element and the actuation sensor element in order to process the signals from the sensor elements and control the motor accordingly (col. 2, lines 42-50).
, in view of Aerts et al., and determine when the first motion course of the movement device is completed before bringing the movement device into the second motion course. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5, and 14 recite the limitations “the first motion course can be assessed by a first detection of the comparison sensor element and by a second detection of the actuation sensor element, and the second motion course can be assessed by the second detection of the actuation sensor a detection of the actuation sensor element.
Claims 2-4 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

	Claim 4 recites “preferably in each case as a rotation sensor, preferably a magnetic sensor.” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d). For purposes of examination, the limitation(s) following the phrase “preferably” will be interpreted as not part of the claimed invention.

Claim 5 recites the limitation "the actuation" in line 7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: actuation of the first motion course of the movement device.

Claims 6-14 are rejected for depending on claim 5 and therefore including the indefinite language of claim 5.

	Claim 7 provides “so that preferably the comparison sensor element and the actuation sensor element are configured as rotation sensors for detection of a rotation of the movement elements.” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d). For the purposes of examination, the limitation(s) following the phrase “preferably” will be interpreted as not part of the claimed invention.

	Claim 8 recites the limitation “the movement elements are in each case formed to be translatorily-stationary with respect to the arrangement in the handle device.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “translatorily” does not have an accepted definition. The term “translatorily” is indefinite because the specification does not clearly redefine the term. 
The term “translatory” has the accepted meaning of “of, relating to, or involving uniform motion in one direction” (Merriam-Webster). The term “stationary” has the accepted definition of “fixed in a station, course, or mode; unchanging condition” (Merriam-Webster). Even considering the accepted meanings of “translatory” and “stationary,” it remains unclear what Applicant intends. For examination purposes, “translatorily” will be interpreted as meaning moving uniformly while retaining the same orientation to the axes and thus “translatorily-stationary” will be interpreted as meaning the element 
Claim 8 recites the limitation "the arrangement" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as the arrangement of the comparison sensor element and the actuation sensor element.
Claim 8 also provides “preferably are arranged inside a carrier element.” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d). Furthermore, it is unclear to which previous element is being referred as preferably arranged inside a carrier element. For examination purposes, the limitation will be interpreted as the comparison sensor element and the actuation sensor element are preferably arranged inside a carrier element of the handle device.

Claim 11 recites the limitation "the second movement element" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the elements: 
“an actuation of a handle device” 
“a vehicle”
“a movement device” 
“a handle part”
“a resting position”
“an operating position”
“a first motion course” 
“a second motion course”
 “a comparison sensor element” 
“an actuation sensor element” 
“a first detection of the comparison sensor element”
“a second detection of the actuation sensor element” 
Claim 14 depends from claim 5 and therefore includes all limitations of claim 5, including the same elements listed above. It is unclear if the elements recited in claim 14 are intended to be the same elements recited in claim 5 or if claim 14 is intended to provide a second movement device, a second comparison sensor element, etc. For examination purposes, claim 14 will be treated as the referring to the elements recited in claim 5. 

Claim 15 recites “the actuation of the handle part” in line 16. Claim 15 also recites “the handle part is moved” and “the handle part can be actuated” in lines 5 and 7, respectively. It is unclear what actuation of the handle part is referred to in line 16 because there is no antecedent basis for the limitation “the actuation” in the claim. For purposes of examination, the limitation will be interpreted as: the actuation of the handle part from the operating position that causes the second motion course of the movement device.

Claims 16-21 are rejected for depending on claim 15, and therefore including the indefinite language of claim 15.

Claim 17 recites “the actuation for opening of the moveable part” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and in light of 
Claim 17 also recites the limitations “at least one further actuation” and “a further actuation.” It is unclear if Applicant intends “a further actuation” to be the same element and/or movement as the “at least one further actuation.” For purposes of examination, the limitations will be interpreted as “at least one further actuation” and “the at least one further actuation.”
Claim 17 is indefinite as a method claim which claims both an apparatus (the handle part capable of at least one further actuation and the movement device capable of moving in a first type of motion) and the method steps of using the apparatus (provided in independent claim 15). It is unclear if the limitations recited in claim 17, “at least one further course of movement of the movement device is effected” and “in the further course of motion are moved in a first type of motion” are intended to provide additional steps to further limit the method of claim 15.

Claim 19 recites the limitations “range of 1 mm to 10 mm, preferably 2 mm to 3 mm.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 19 recites the broad recitation “1 mm to 10 mm,” and the claim also recites “2 mm to 3 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Additionally, the phrase “preferably” used in lines 5, 8, and 10 of claim 19 renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be 
Claim 19 also recites “such detection.” It is unclear to what detection the claim refers. Claim 15 from which claim 19 depends recites a first detection and a second detection. Even if “such detection” refers to detection implied by “the actuation sensor element detects a required outward position,” it is not clear if the “required outward position” is the second detection result recited in claim 15 or a different result of conducting a detection by the actuation sensor element. 
Claim 19 also recites the limitations “such detection fails to appear in the comparison sensor element, preferably by means of the detection of a rotation of a first movement element.” It is unclear how no detection appears in the comparison sensor element when it is preferable that rotation of 1⁰ to 2⁰ is detected. For the purposes of examination, the limitations following the phrase “preferably” will be interpreted as not part of the claimed invention.

Claim 20 recites the limitation "the comparing or assessing of the comparison result" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Additionally, claim 20 recites the limitation “preferably for at least the calibration or configuration of a starting value….” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).
Claim 20 is indefinite because it is unclear what steps are required to practice the method. Claim 20 depends from claim 15 and therefore includes all limitations of claim 15. Claim 15 recites “comparing the first detection result with the second detection result, for establishing a comparison result.” It is unclear if the limitation recited in claim 20, “a first motion course, determined by means of the first and 
It is also unclear what limitation corresponds with “in at least the comparing or assessing of the comparison result.” It is unclear if Applicant intends the first motion course is “determined by means of the first and second detection, in at least the comparing or assessing of the comparison result” or if Applicant intends the first motion course “is used as a reference” in at least the comparing or assessing of the comparison result to detect the second motion course. For purposes of examination, the limitation(s) will be interpreted as: the first motion course, determined by means of the first and second detection, is used as a reference in at least the comparing or assessing of the comparison result for the detection of the actuation of the handle part.
Claim 21 recites “The method according to claim 15, wherein at least an acquisition system for the detection of an actuation in a handle device of a vehicle, comprising a movement device … or a handle device for a moveable part of a vehicle with …” (emphasis added). It is unclear if the limitations following “or” are intended to further provide either an acquisition system or a handle device to the method (i.e., wherein… or wherein…), or if Applicant intends the actuation system comprises either a movement device or a handle device. For the purposes of examination, the claim will be interpreted as an acquisition system for the detection of an actuation in a handle device of a vehicle, comprising two optional arrangements distinguished by “or” in line 13. 
Claim 21 is indefinite as a method claim which claims both an apparatus (an acquisition system) and the method steps of using the apparatus (provided in independent claim 15). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (holding a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was indefinite because the emphasized limitation is not directed to the system, but to Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under pre-AIA  35 U.S.C. 112, second paragraph); see also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.").
Furthermore, Claim 21 recites the elements: 
“an actuation of a handle device” 
“a vehicle”
“a movement device” 
“a handle part”
“a resting position”
“an operating position”
“a first motion course” 
“a second motion course”
 “a comparison sensor element” 
“an actuation sensor element” 
“a first detection of the comparison sensor element”
“a second detection of the actuation sensor element” 
Claim 21 depends from claim 15 and therefore includes all limitations of claim 15, including the same elements listed above. It is unclear if the elements recited in claim 21 are intended to be the same elements recited in claim 15 or if claim 21 is intended to provide a second movement device, a second 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 14, claim 14 fails to further limit the subject matter of claim 5. The recitation of “an acquisition system for the detection of an actuation in a handle device of a vehicle … is provided” is trivial and does not provide additional function or structure, as the “acquisition system” comprises the same elements already provided in claim 5 and performing the same functions. Thus, claim 14 fails to specify a further limitation of the subject matter claimed in claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aerts et al., US Pat. 9,080,352 [hereinafter: Aerts].

	Regarding claim 1, Aerts discloses an acquisition system for the detection of an actuation in a handle device of a vehicle (col. 1 line 64-col. 2 line 8), comprising
	a movement device 202 (Fig. 3A) for moving a handle part 104 (Fig. 2) of the handle device from a resting position (Fig. 1A depicts a resting position) into an operating position (Fig. 1B depicts an operating position), wherein
	the movement device for effecting the movement of the handle part can be brought into a first motion course (col. 5 lines 30-33: movement towards the inner door surface to move the handle part to the operating position corresponds to a first motion course), and, after completed conduction of the first motion course, can be brought into a second motion course (col. 6 lines 25-27, col. 9 lines 12-13: movement towards the inner door surface from pulling the handle while in the operating position corresponds being brought into a second motion course after completed conduction of the first motion course), wherein
	a comparison sensor element 320 (Fig. 3A) and an actuation sensor element 402 (Fig. 4) are arranged on the movement device (Figs. 3A and 4 depict the comparison sensor element and actuation sensor element are arranged on the movement device), so that the first motion course can be assessed by a first detection of the comparison sensor element (col. 7 lines 34-36: retraction sensor 320 detects the handle being pushed inward, initiating movement in the first motion course) and by a second detection of the actuation sensor element (col. 6 lines 25-31: extension sensor 402 detects the handle is fully extended, indicating movement in the first motion course is completed),
	and the second motion course can be assessed by a detection of the actuation sensor element (see rejection under 112(b) for claim interpretation) (col. 7 lines 49-52: extension sensor 402 detects user’s pull on the handle part, corresponding to the second motion course), whereby the actuation is detectable (col. 2 line 42-col. 3 line 3, col. 6 line 51: actuation of the handle part is detectable from the sensor signals).

	Regarding claim 2, Aerts discloses the movement device 202 (Fig. 2) comprises a first movement element 202B (Fig. 2) and a second movement element 202A (Fig. 2), which for the transmission of motion are coupled to one another at least in the first motion course (Fig. 2 illustrates upper dual fork portion 202A and lower dual fork portion 202B are coupled), 
	wherein the comparison sensor element 320 (Fig. 3A) is oriented towards the first movement element in order to detect a movement of the first movement element by means of the first detection (Fig. 3A illustrates the retraction sensor 320 is oriented towards the lower dual fork portion 202B to detect movement of the lower dual fork portion 202B; col. 6 lines 55-57), and
402 (Fig. 4) is oriented towards the second movement element in order to detect a movement of the second movement element by means of the second detection (Fig. 4 illustrates the extension sensor 402 is oriented towards the upper dual fork portion 202A to detect movement of the upper dual fork portion 202A; col. 6 lines 26-27).

	Regarding claim 3, Aerts discloses the comparison sensor element and the actuation sensor element are connected to an assessment device 616 (Fig. 6; col. 6 lines 47-54: handle controller 616 detects and processes results of extension sensor 402 and retraction sensor 320), so that the first motion course of the movement device can be assessed using the first and second detection by means of the assessment device (col. 6 lines 28-31 and col. 7 lines 35-37, 47: handle controller 616 can assess the movement of the swing arm 202 towards the inner door surface using the first detection of the retraction sensor 320 and the second detection of the extension sensor 402).

	Regarding claim 5, Aerts discloses a handle device 200 (Fig. 2) for a movable part of a vehicle 114 (Fig. 1A) with a movably-mounted handle part 104 (Fig. 1A) and a movement device 202 (Fig. 2), 
wherein through at least a first motion course of the movement device (col. 5 lines 30-33: movement of the swing arm 202 towards the inner door surface to move the handle part to the operating position corresponds to a first motion course), the handle part can be moved from a resting position (Fig. 1A) into an operating position (Fig. 1B), and the handle part can be manually actuated in the operating position (col. 7 lines 48-51: user can manually actuate the handle part when it is extended, in the operating position), such that upon actuation of the first motion course of the movement device at least a second motion course of the movement device (col. 6 lines 25-27, col. 9 lines 12-13: movement of the swing arm 202 towards the inner door surface from pulling the handle while in the operating position corresponds to a second motion course after being brought into the operating position through the first motion course) is effected (col. 7 lines 48-51: user pulling on the handle part causes the second motion course of the movement device),
wherein at least a comparison sensor element 320 (Fig. 3A) and an actuation sensor element 402 (Fig. 4) are arranged on the movement device (Figs. 3A and 4 depict the comparison sensor element and actuation sensor element are arranged on the movement device), 
so that the first motion course can be assessed by a first detection of the comparison sensor element (col. 7 lines 34-36: retraction sensor 320 detects the handle being pushed inward, initiating movement in the first motion course) and by a second detection of the actuation sensor element (col. 6 lines 25-31: extension sensor 402 detects the handle is fully extended, indicating movement in the first motion course is completed), and 
the second motion course can be assessed by the second detection of the actuation sensor element (see rejection under 112(b) for claim interpretation) (col. 7 lines 49-52: extension sensor 402 detects user’s pull on the handle part, corresponding to the second motion course), whereby the actuation of the handle part is detectable (col. 2 line 42-col. 3 line 3, col. 6 line 51: actuation of the handle part is detectable from the sensor signals).

Regarding claim 7, Aerts discloses the comparison sensor element 320 (Fig. 3A) and the actuation sensor element 402 (Fig. 4) are arranged in the region of different movement elements 202A, 202B (Fig. 3A) of the movement device (Fig. 4 illustrates the retraction sensor 320 is arranged in the region of the lower dual fork 202B and the extension sensor 402 is arranged in the region of the upper dual fork 202A), and the movement elements are in each case formed rotatable (col. 5 lines 24-30: the upper dual fork portion 202A and lower dual fork portion 202B are rotatable about shaft 208).

	Regarding claim 8, Aerts discloses the comparison sensor element and the actuation sensor element are arranged in the region of different movement elements 202A, 202B (Figs. 3A, 4) of the movement device 202 (Fig. 3A), wherein the movement elements are in each case formed to be translatorily-stationary with respect to the arrangement [of the comparison sensor element and the actuation sensor element] in the handle device (col. 5 lines 18-19, 27-30: upper dual fork portion 202A and lower dual fork portion 202B pivot about shaft 208 and therefore do not move uniformly in one direction and are translatorily-stationary with respect to the sensor elements), and [the comparison sensor element and the actuation sensor element] preferably are arranged inside a carrier element 304 (Fig. 3B) of the handle device (Figs. 3A-3B depicts the comparison sensor element and actuation sensor element are arranged inside the handle assembly tray 304). 

	Regarding claim 10, Aerts discloses the movement device 202 (Fig. 3B) is connected to a drive device 312, 318, 314 (Fig. 3B), wherein a first movement element 202G (Fig. 3A) of the movement device can be directly driven by the drive device (col. 6 lines 16-20: paddle gear 314 engages first lower fork 202G, corresponding to the first lower fork 202G being directly driven by the drive device), so that a drive movement of the drive device can be transmitted to the first movement element (col. 6 lines 20-24: rotation of motor 318 is transmitted to the first lower fork 202G via the paddle gear 314), and can be transmitted to the handle part as a first movement in the first motion course (col. 6 lines 20-24: first lower fork 202G transmits force from paddle gear 314 to move the door handle 104 into an extended position, corresponding to a first movement in the first motion course) and, indirectly, can be transmitted to a second movement element 206 (Figs. 5A-5B) of the movement device (Figs. 5A-5B and col. 5 lines 54-63: drive movement of the drive device can be indirectly transmitted to control arm 206, causing the control arm 206 to rotate about the lower control arm pivot 206A). 

claim 11, Aerts discloses a first movement element 202A (Fig. 2) of the movement device 202 (Fig. 2) can be brought into operative connection with the handle part 104 (Fig. 2) via a transmission element 202I (Fig. 2), so that a first movement (extension of the handle part) can be transmitted from the first movement element to the transmission element and then to the handle part in the first motion course (Fig. 2; col. 5 lines 10-12, 30-34: extending movement transmitted from the swing arm 202 to the openings of the handle base member 110 to the handle part),
wherein the first movement in the first motion course (extension of the handle part) and a second movement in the second motion course (pulling of the handle part) can be transmitted from the handle part 104 (Fig. 2) to a second movement element 206 (Fig. 5B; col. 5 lines 57-63: movement of the handle, in the first and second movements, is transmitted to the control arm 206 which, in response, constrains the handle movement to be in a parallel direction),
wherein a decoupling element (col. 5 lines 12-13: smaller shaft) is provided, in order to at least compensate or prevent or change a transmission of the second movement of the handle part to the first movement element 202A (col. 5 lines 12-17: the shaft allows the handle 104 and base member 110 to pivot about the swing arm, allowing the handle to pivot results in at least compensating, preventing, or changing a transmission of the second movement of pulling the handle to the upper fork portion 202A).

	Regarding claim 12, Aerts discloses in the resting position, the handle part 104 (Fig. 1A) is arranged flush with the outer side of the moveable part 100 (Fig. 1A; col. 4 lines 5-8), and in the operating position, protrudes from the outer side of the moveable part 100 (Fig. 1B) in a projection-like manner (Fig. 1B depicts the handle part protrudes in a projection-like manner; col. 10 lines 6-10), so that a manual actuation of the handle part can be conducted by a user of the vehicle (col. 9 lines 13-15; col. 10 lines 6-10: user pulls handle in the extended position corresponds to manual actuation conducted by the user in the operable position).

	Regarding claim 13, Aerts discloses the movement elements 202A, 202B (Fig. 3A) are configured as translatory-stationary parts of the handle device (col. 5 lines 18-19, 27-30: upper dual fork portion 202A and lower dual fork portion 202B pivot about shaft 208 and therefore do not have translatory motion), so that a translatory movement of the movement elements is essentially prevented during a movement of the handle part (col. 5 lines 18-19, 27-30: the upper dual fork portion 202A and lower dual fork portion 202B are configured to only pivot so translatory movement is prevented during movement of the door handle 104). 
	
	Regarding claim 14 (see rejections under 112(b) for claim interpretation), Aerts discloses an acquisition system is provided for the detection of the actuation (Fig. 8) in the handle device 200 (Fig. 2) of the vehicle 114 (Fig. 1A), comprising the movement device 202 (Fig. 2) for moving the handle part 104 (Fig. 1A) of the handle device from the resting position (depicted in Fig. 1A) into the operating position (depicted in Fig. 1B), 
wherein the movement device for effecting the movement of the handle part can be brought into the first motion course (col. 5 lines 30-33: movement of the swing arm 202 towards the inner door surface to move the handle part to the operating position corresponds to a first motion course), and, after completed conduction of the first motion course, can be brought into the second motion course (col. 6 lines 25-27, col. 9 lines 12-13: movement of the swing arm 202 towards the inner door surface via pulling the handle from the operating position corresponds to a second motion course after completed conduction of the first motion course which brought the handle part into the operating position), 
the comparison sensor element 320 (Fig. 3A) and the actuation sensor element 402 (Fig. 4) are arranged on the movement device (Figs. 3A and 4 depict the comparison sensor element and actuation sensor element are arranged on the movement device), so that the first motion course can be assessed by the first detection of the comparison sensor element (col. 7 lines 34-36: retraction sensor 320 detects the handle being pushed inward, initiating movement in the first motion course) and by the second detection of the actuation sensor element (col. 6 lines 25-31: extension sensor 402 detects the handle is fully extended, indicating movement in the first motion course is completed), and 
the second motion course can be assessed by a detection of the actuation sensor element (col. 7 lines 49-52: extension sensor 402 detects user’s pull on the handle part, corresponding to the second motion course), whereby the actuation is detectable (col. 2 line 42-col. 3 line 3: actuation of the handle part is detectable from the sensor signals). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aerts, US Pat. 9,080,352, alone.

	Regarding claim 4, Aerts discloses the actuation sensor element 402 (Fig. 4) and the comparison sensor element 320 (Fig. 3A) are configured as a magnetic sensor (col. 6 lines 47-52). However, Aerts does not explicitly disclose the actuation sensor element and the comparison sensor element are configured as a sensor of the same type, preferably in each case as a rotation sensor, preferably a magnetic sensor.
	Aerts teaches a second embodiment having an actuation sensor element 700A (Fig. 7A) and a comparison sensor element 700C (Fig. 7A) that are configured as a sensor of the same type (Fig. 7A, col. 8 lines 15-24: integrated force sensor 700 comprises a max force sensor 700A and a min force sensor 700C with a single force sensor connector 700E, corresponding to the sensors 700A, 700C being of the same type).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment disclosed by Aerts such that the actuation sensor element and the comparison sensor element are configured as a sensor of the same type and are (col. 8 lines 17-18).

	Regarding claim 9, Aerts teaches that when a hand pulls on the handle part, the actuation sensor element generates a force response signal (col. 7 lines 50-52). However, Aerts is not explicit that the actuation sensor element is configured as a short stroke sensor. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the actuation sensor element disclosed by Aerts as a short stroke sensor so that the actuation of the handle part in the second motion course can be detected as a short stroke to make the handle system easier to use by reduce the amount of work needed to operate the handle in order to generate a force response signal.  

Claims 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aerts, US Pat. 9,080,352, in view of Komatsu et al., US Pat. 9,316,702 [hereinafter Komatsu].

	Regarding claim 15, Aerts discloses a method for the detection of an actuation of a handle device 200 (Fig. 2) for a moveable part of a vehicle 100 (Fig. 1A) with a moveably mounted handle part 104 (Fig. 2) and a movement device 202 (Fig. 2),
	wherein the handle part is moved from a resting position (Fig. 1A) to an operating position (Fig. 1B) through at least a first motion course of the movement device (col. 5 lines 30-33: movement of the swing arm 202 towards the inner door surface to move the handle part to the operating position corresponds to a first motion course), and the handle part can be actuated in the operating position (col. 7 lines 48-51: user can actuate the handle part when it is in the operating position), such that upon this actuation [of the handle part] at least a second motion course of the movement device is (steps 808-812, Fig. 8; col. 12 lines 43-49: after pulling the handle, the handle moves from the extended position to the retracted position, corresponding to a second motion course of the movement device),
	the method comprising the following steps:
	establishing a first detection result (col. 11 lines 45-47: a minimum pull threshold force corresponds to a first detection result);
	conducting at least a second detection by at least one actuation sensor element for establishing a second detection result (col. 11 lines 36-42; col. 12 lines 32-34: extension force sensor detects a second extension force corresponds to a second detection by a sensor element for establishing a second detection result);
	comparing the first detection result with the second detection result (col. 11 lines 45-50: handle controller determines whether user is pulling on the door handle by comparing the second extension force with the minimum pull threshold), for establishing a comparison result, so that by means of the comparison, the second motion course is detected (col. 11 lines 45-50: the second motion course is detected by determining the second extension force was greater than the minimum pull threshold), in order to detect the actuation of the handle part (col. 11 lines 50-51: actuation of the handle part is detected because it results in the second extension force greater than the minimum pull threshold). 
	While Aerts discloses comparing a minimum pull threshold (first detection result) with a second extension force (second detection result) to detect the second motion course and thus actuation of the handle part, Aerts is silent to conducting at least a first detection by at least one comparison sensor element and establishing a minimum pull threshold.
Komatsu teaches a known method of detecting a magnetic field. Komatsu teaches conducting at least a first detection by at least one comparison sensor element (col. 7 lines 36-39: variable voltage circuit 13 receives a control signal 29 and responds with generating a reference voltage 26; a sensor is defined as a device that receives a stimulus and responds with an electrical signal (Fraden, Handbook of Modern Sensors)) for establishing a first detection result (the reference voltage corresponds to a first detection result).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Aerts using magnetic sensors (Aerts, col. 6 lines 47-54) to include conducting at least a first detection by at least one comparison sensor element for establishing a first detection result, as taught by Komatsu, in order to practice the invention of Aerts by easily determining the presence or absence of a magnetic-field intensity with accuracy (Komatsu, col. 3 lines 14-16, 36-37).

	Regarding claim 16, Aerts, in view of Komatsu, discloses the movement device comprises a first movement element 202A (Aerts, Fig. 2) and a second movement element 202B (Aerts, Fig. 2) which, in the first motion course (Aerts, col. 4 lines 22-24: extension of the handle 104 corresponds to the first motion course) are moved in a first type of motion (Aerts, col. 5 lines 24-34; col. 6 lines 10-12, 21-24: upper and lower dual fork portions 202A, 202B are driven by a motor, corresponds to a first type of motion), and in the second motion course (Aerts, col. 7 line 50: user pulling handle corresponds to the second motion course) in a second type of motion (Aerts, col. 7 lines 49-52: upper and lower dual fork portions 202A, 202B are moved by manual actuation, corresponding to a second type of motion), so that the difference of the movement is specific to the actuation of the handle part (Aerts, col. 2 lines 53-55: the first type of motion, being driven by a motor, is specific to the extension of the handle part; col. 10 lines 8-10: the second type of motion, being caused by a manual pull, is specific to the user actuating the handle part beyond the extended position). 

	Regarding claim 17, Aerts, in view of Komatsu, discloses 
(Aerts, Fig. 1B depicts the operating position), the handle part 104 (Aerts, Fig. 2) for conducting the actuation for opening of the moveable part (Aerts, col. 2 lines 5-6: door handle pulled) and for conducting at least one further actuation (Aerts, col. 2 line 33: door handle retracts) is unblocked (Aerts, Figs. 3A-3B; col. 5 lines 39-44; col. 7 lines 49-50: in the operating position, the handle is not prevented from conducting the actuation for opening the moveable part or conducting at least one further actuation, corresponding to the handle part being unblocked in the operating position),
so that in the at least one further actuation (Aerts, col. 2 lines 33-34: the door handle retracting corresponds to at least one further actuation), at least one further course of movement of the movement device is effected (Aerts, col. 2 lines 33-34: the swing arm 202 retracting corresponds to one further course of movement of the movement device), 
wherein the movement device includes a first movement element 202A (Aerts, Fig. 2) and a second movement element 202B (Aerts, Fig. 2), which, in the further course of motion, are moved in a first type of movement (Aerts, upper and lower dual fork portions 202A, 202B are moved inward, corresponding to a first type of movement), such that the actuation for opening is distinguished from the at least one further actuation by means of the comparison result (Komatsu, col. 8 lines 58-67: the comparison result established from the second motion course is associated with a specific voltage control value, distinguishable from the further actuation because the comparison established from the further actuation will not be associated with that voltage control value (see also rejection of claim 15)).

	Regarding claim 18, Aerts, in view of Komatsu, teaches in the first motion course (Aerts, col. 5 line 49: handle extending), the handle part 104 (Aerts, Fig. 5A) is brought into a first outward position 202 (Aerts, Figs. 5A-5B illustrates the handle 104 moves to a first outward position relative to the swing arm 202), 
wherein then the actuation for opening the moveable part 100 (Aerts, Fig. 5A; col. 3 line 3) is effected in that the handle part in the second motion course is manually brought into a second outward position by a user of the vehicle (Aerts, col. 9 lines 4-11: a hand manually pulls the handle, moving the swing arm 202 to activate the extension sensor a second time, corresponding to manually bringing the handle part into a second outward position in the second motion course), 
whereby an increase of the distance to the outer surface of the moveable part is effected (Aerts, col. 9 lines 4-11: the user pulls the handle outward, corresponding to an increase of the distance to the outer surface of the door), wherein the increase is detected using the comparison result (Komatsu, col. 9 lines 3-6; col. 9 line 64-col. 10 line 2: the increased distance corresponds to a predetermined magnetic field detected by the actuation sensor element and the increased distance is determined by the comparison of the magnetic-field intensity with the voltage control value associated with the increased distance).

Regarding claim 21 (see rejection under 35 USC 112(b) for claim interpretation), Aerts, in view of Komatsu, teaches all limitations of claim 15 as shown. Aerts, in view of Komatsu, further teaches:
at least an acquisition system for the detection of an actuation in a handle device 200 (Aerts, Fig. 1A) of a vehicle 114 (Aerts, Fig. 1A), comprising:
the movement device 202 (Aerts, Fig. 2) for moving the handle part 104 (Aerts, Fig. 1A) of the handle device from the resting position (Aerts, Fig. 1A) into the operating position (Aerts, Fig. 1B),
wherein the movement device for effecting the movement of the handle part can be brought into the first motion course (Aerts, col. 5 lines 30-33: movement of the swing arm 202 towards the inner door surface to move the handle part to the operating position corresponds to a first motion course), and, after completed conduction of the first motion course, can be brought into the second motion course (Aerts, col. 6 lines 25-27, col. 9 lines 12-13: movement of the swing arm 202 towards the inner door surface by pulling the handle while in the operating position corresponds to a second motion course after completion of the first motion course), 
wherein the comparison sensor element 320 (Aerts, Fig. 3A) and the actuation sensor element 402 (Fig. 4) are arranged on the movement device (Aerts, Figs. 3A and 4 depict the comparison sensor element and actuation sensor element are arranged on the movement device), 
so that the first motion course can be assessed by the first detection of the comparison sensor element (Aerts, col. 7 lines 34-36: retraction sensor 320 detects the handle being pushed inward, initiating movement in the first motion course) and by the second detection of the actuation sensor element (Aerts, col. 6 lines 25-31: extension sensor 402 detects the handle is fully extended, indicating movement in the first motion course is completed), and the second motion course can be assessed by the second detection of the actuation sensor element (Aerts, col. 7 lines 49-52: extension sensor 402 detects user’s pull on the handle part, corresponding to the second motion course), whereby the actuation is detectable (Aerts, col. 2 line 42-col. 3 line 3: actuation of the handle part is detectable from the sensor signals);
or
the handle device 200 (Aerts, Fig. 2) for the movable part of a vehicle 114 (Aerts, Fig. 1A) with the movably-mounted handle part 104 (Aerts, Fig. 1A) and the movement device 202 (Aerts, Fig. 2), 
wherein though at least the first motion course of the movement device (Aerts, col. 5 lines 30-33: movement of the swing arm 202 towards the inner door surface to move the handle part to the operating position corresponds to a first motion course), the handle part can be moved from the resting position (Aerts, Fig. 1A) into the operating position (Aerts, Fig. 1B), and the handle part can be manually actuated in the operating position (Aerts, col. 7 lines 48-51: user can manually actuate the handle part when it is extended, in the operating position), such that upon the actuation at least the second motion course of the movement device (Aerts, col. 6 lines 25-27, col. 9 lines 12-13: movement of the swing arm 202 towards the inner door surface from pulling the handle while in the operating position corresponds to a second motion course) is effected (Aerts, col. 7 lines 48-51: user pulling on the handle part causes the second motion course of the movement device),
wherein at least the comparison sensor element 320 (Aerts, Fig. 3A) and the actuation sensor element 402 (Aerts, Fig. 4) are arranged on the movement device (Aerts, Figs. 3A and 4 depict the comparison sensor element and actuation sensor element are arranged on the movement device), 
so that the first motion course can be assessed by the first detection of the comparison sensor element (Aerts, col. 7 lines 34-36: retraction sensor 320 detects the handle being pushed inward, initiating movement in the first motion course) and by the second detection of the actuation sensor element (Aerts, col. 6 lines 25-31: extension sensor 402 detects the handle is fully extended, indicating movement in the first motion course is completed), 
and the second motion course can be assessed by the second detection of the actuation sensor element (Aerts, col. 7 lines 49-52: extension sensor 402 detects user’s pull on the handle part, corresponding to the second motion course), whereby the actuation of the handle part is detectable (Aerts, col. 2 line 42-col. 3 line 3: actuation of the handle part is detectable from the sensor signals). 

Allowable Subject Matter
Claims 6, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 6, 19, and 20.

	Regarding claim 6, Aerts discloses at least two movement elements of the movement device are provided, which are configured to be rotatably mounted on a stationary axle of the movement device. However, Aerts does not disclose the movement elements are configured as a rotatably-mounted gear or as at least one rotatably-mounted shaft. The examiner can find no motivation to modify the movement elements disclosed by Aerts without destroying the intended structure and function of the movement elements and/or without use of impermissible hindsight.

	Regarding claim 19, Aerts, in view of Komatsu, fails to disclose the actuation sensor element detects a required outward position of the handle part in the range of 1 mm to 10 mm and detection fails to appear in the comparison sensor element. The examiner can find no motivation to modify the method of Aerts, in view of Komatsu, without the use of impermissible hindsight.

	Regarding claim 20 (see claim interpretation in the rejection under 35 USC 112(b)), Aerts teaches the first motion course is used as a reference for the detection of the actuation of the handle part (Aerts, col. 11 lines 42-45). Aerts, in view of Komatsu, teaches a variable voltage circuit wherein the voltage control value may be changed to correspond to the magnetic field intensity to be detected in the first and/or second motion course. However, Aerts, in view of Komatsu, does not disclose the first motion course is used as a reference for the detection of the actuation of the handle part, in at least the comparing or assessing of the comparison result. The examiner can find no motivation to modify the method disclosed by Aerts, in view of Komatsu, without the use of impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scheller et al., US Pat. 5,917,320, discloses a method of detecting a moving body by sensing a magnetic field by comparing a threshold voltage to a detector output voltage.
Reininger, US Pat. 6,919,719, discloses a method of detecting a relative position of a moving body by comparing a position signal received from a sensor arrangement with a reference value received from a control means.
Wakiyama et al., US Pat. 6,940,274, discloses a method of detecting the position of a moving body by comparing a threshold value signal, generated from the average output from a Hall sensor input to a threshold value setting circuit, with a detect signal, generated by a Hall sensor and amplifier, and comparing the detect signal and reference signal when the moving body and the sensor mutually approach.
Horibe et al., US Pub. 2010/0033169, discloses a detector for detecting the position of a moving object by comparing the output from a Hall sensor with a variable threshold voltage.
Koizumi et al., US Pub. 2016/0222703, discloses handle device and system that moves the handle in a first motion course after a first detection and unlatches the door when it detects the handle is moved in a second motion course.
Smart et al., US Pat. 10,731,389, discloses a handle device and system that determines when the handle moves in a first motion course to a deployed position and determines when the handle is pulled to an operative state to open the door.
Fellhauer, DE Pub. 10 2014 220 812, discloses a magnetic switch to detect positions of moveable components of a handle device by comparing the output of two magnetic sensors and comparing the resulting value with a switch-on and switch-off range. 
Chen et al., CN Pub. 110924767, discloses a method for detecting movement including comparing a measurement circuit output with a pre-set threshold voltage signal to generate a direction-sliding sensing signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675